Citation Nr: 0807302	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for frostbite, both 
hands and all fingers.    

4.  Entitlement to service connection for supraspinatous 
tendonitis, left shoulder syndrome, possible impingement.

5.  Entitlement to service connection for plasma cell 
granulomas.

6.  Entitlement to service connection for dizziness.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for plasmocytoma 
surgery.

9.  Entitlement to service connection for scar and hair loss, 
residuals of plasmocytoma surgery.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for seizures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970 and in the United States Army Reserves thereafter, until 
April 2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO in Baltimore, Maryland certified 
these claims to the Board for appellate review.

The veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in January 
2008.  

The Board discusses the claims of entitlement to service 
connection for hearing loss, right ear, tinnitus, frostbite, 
both hands and all fingers, plasma cell granulomas, 
dizziness, migraine headaches, plasmocytoma surgery, scar and 
hair loss, residuals of plasmocytoma surgery, and seizures in 
the Remand section of this decision, below, and REMANDS those 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDING OF FACT

On January 3, 2008, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claims of 
entitlement to service connection for supraspinatous 
tendonitis, left shoulder syndrome, possible impingement, and 
hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for 
supraspinatous tendonitis, left shoulder syndrome, possible 
impingement, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for 
hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (2007), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

On January 3, 2008, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claims of 
entitlement to service connection for supraspinatous 
tendonitis, left shoulder syndrome, possible impingement, and 
hemorrhoids.  Thus, with regard to such claims, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on such claims and they 
must be dismissed.


ORDER

The appeal on the claim of entitlement to service connection 
for supraspinatous tendonitis, left shoulder syndrome, 
possible impingement, is dismissed.

The appeal on the claim of entitlement to service connection 
for hemorrhoids is dismissed.


REMAND

The veteran claims entitlement to service connection for 
right ear hearing loss, tinnitus, frostbite of the hands and 
fingers, plasma cell granulomas, dizziness, migraine 
headaches, residuals of plasmocytoma surgery, including scar 
and hair loss, and seizures.  Additional action is necessary 
before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

In this case, the RO has not provided the veteran adequate 
notice and assistance with regard to his claims.  Therefore, 
any decision to proceed in adjudicating them would prejudice 
the veteran in the disposition thereof.  

First, as previously indicated, the veteran served on active 
duty from October 1968 to June 1970 and in the United States 
Army Reserves (Reserves) thereafter, until April 2002.  
During the course of this appeal, the RO made multiple 
attempts to obtain records from the veteran's service in the 
Reserves, the veteran's personnel file, and verification of 
all of his periods of service, including active duty and 
active duty for training.  However, in so attempting, it does 
not appear that the RO exhausted all possible sources of such 
information.  For instance, in August 2003, in response to 
one of the RO's requests for records from the veteran's 
service in the Reserves, an individual from the Department of 
the Army advised the RO by letter to contact Commander 
ARPERCEN in St. Louis, Missouri and/or the National Personnel 
Records Center in St. Louis, Missouri for the requested 
records.  The RO did not comply.  Inasmuch as there is 
documentation of record confirming the veteran's previously 
noted service and he is claiming that he incurred the 
disabilities at issue in this appeal either in active service 
or during certain periods of active duty for training, 
additional efforts are necessary, particularly for the 
purpose of obtaining information characterizing all of the 
veteran's periods of service as active duty or active duty 
for training.  As the RO suggested in a Deferred Rating 
Decision dated January 2006, in pursuing this matter, advice 
of a military records specialist might be helpful.

Second, the veteran has indicated that he was told that some 
of the medical records of his service in the Reserves were 
lost while being transferred from his first Reserve unit to 
his second Reserve unit.  Despite this fact, the RO never 
informed the veteran of the types of alternative evidence he 
could submit to substantiate his assertions that some of the 
claimed disabilities occurred during active duty for training 
during his service in the first Reserve unit.  Given that 
there is a possibility that none of the veteran's service 
medical records, including from active duty and Reserve 
service, are available, such notice is crucial and must be 
furnished to the veteran while his claims are in remand 
status.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  After consulting a military records 
specialist, pursue all avenues available 
in an effort to obtain the following: (a) 
the veteran's service medical records 
from his period of active duty from 
October 1968 to June 1970 and his 
subsequent service in the Army Reserves 
(discharged in April 2002); (b) his 
active duty and Reserve duty service 
personnel file(s); and (c) official 
documentation identifying all periods of 
active duty for training on which the 
veteran served while in the Reserves. 

2.  If, after attempting to obtain all of 
the veteran's service medical records, 
they remain unavailable, notify the 
veteran in writing of the types of 
alternative evidence he should submit to 
support his assertion of in-service 
incurrence of the claimed disabilities. 

3.  Readjudicate the claims being 
remanded.  In so doing, specifically 
consider whether, as alleged, any of the 
claimed disabilities were incurred during 
a period of active duty for training.  For 
all denied claims, provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


